           Case 7:19-cv-00217-DC Document 58 Filed 02/21/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION


RICHARD LOGAN, Individually and on                 §
Behalf of All Others Similarly Situated, et al.,   §
       Plaintiffs,                                 §
                                                   §       Case No. MO:7:19-CV-00217-DC
v.                                                 §
                                                   §         JURY TRIAL DEMANDED
PROPETRO HOLDING CORP., et al,                     §
     Defendants.                                   §


                                  NOTICE OF APPEARANCE

       Notice is hereby given that Parker Burns of Bell Nunnally & Martin LLP enters his

appearance in this matter as counsel for Ian Denholm in this case. Counsel hereby requests

notice and copies of all communications and other documents filed in this matter at the following

address:

               Parker Burns (notice)
               State Bar No. 24091843
               pburns@bellnunnally.com
               Bell Nunnally & Martin LLP
               2323 Ross Avenue, Suite 1900
               Dallas, Texas 75201
               (214) 740-1400 – Telephone
               (214) 740-1499 – Facsimile




NOTICE OF APPEARANCE                                                                      Page 1
             Case 7:19-cv-00217-DC Document 58 Filed 02/21/20 Page 2 of 2



                                             Respectfully submitted,

                                             BELL NUNNALLY & MARTIN LLP


                                              /s/ Parker Burns
                                              Jeffrey J. Ansley (Lead)
                                              State Bar No. 00790235
                                              jansley@bellnunnally.com
                                              Craig Warner (notice)
                                              State Bar No. 24084158
                                              cwarner@bellnunnally.com
                                              Parker Burns (notice)
                                              State Bar No. 24091843
                                              pburns@bellnunnally.com

                                              2323 Ross Avenue, Suite 1900
                                              Dallas, Texas 75201
                                              (214) 740-1400 – Telephone
                                              (214) 740-1499 – Facsimile

                                              ATTORNEYS FOR DEFENDANT
                                              IAN DENHOLM




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served electronically to
all counsel of record on the 21st day of February, 2020, via the Court’s CM/ECF system.

                                                  /s/ Parker Burns
                                                  Parker Burns


4962933_1.docx / 12308.1




NOTICE OF APPEARANCE                                                                        Page 2
